MEMORANDUM DECISION
                                                                           FILED
Pursuant to Ind. Appellate Rule 65(D),
                                                                       Oct 25 2017, 8:39 am
this Memorandum Decision shall not be
regarded as precedent or cited before any                                  CLERK
                                                                       Indiana Supreme Court
court except for the purpose of establishing                              Court of Appeals
                                                                            and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Kimberly A. Jackson                                       Curtis T. Hill, Jr.
Indianapolis, Indiana                                     Attorney General of Indiana

                                                          James D. Boyer
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Involuntary                          October 25, 2017
Termination of the Parent-Child                           Court of Appeals Case No.
Relationship of J.W., J.W.,                               49A02-1705-JT-1046
D.B., Minor Children and Their                            Appeal from the Marion Superior
Father, J.J.                                              Court
J.J.,                                                     The Honorable Marilyn A.
                                                          Moores, Judge
Appellant-Respondent,
                                                          The Honorable Scott B. Stowers,
        v.                                                Magistrate
                                                          Trial Court Cause No.
Indiana Department of Child                               49D09-1601-JT-77, 49D09-1601-
Services,                                                 JT-78, 49D09-1601-JT-79

Appellee-Petitioner




Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JT-1046 | October 25, 2017        Page 1 of 21
      Altice, Judge.


                                                   Case Summary


[1]   J.J. (Father) appeals the termination of his parental rights to Jr.W. and Ja.W.

      (collectively, the Children). On appeal, Father argues that his due process

      rights were violated when the Department of Child Services (DCS) placed the

      children with a non-relative, rather than his mother (Paternal Grandmother).

      Father also argues that the trial court’s termination order was not supported by

      sufficient evidence.


[2]   We affirm.


                                          Facts & Procedural History


[3]   R.W. (Mother) and Father have two children: Jr.W., born in 2006, and Ja.W.,

      born in 2007. On March 10, 2014, DCS received a report that Mother had

      placed the Children and their half-sibling, D.B., at the Children’s Bureau

      because she was homeless and that she had not returned for the Children and

      D.B. because she was subsequently arrested for assaulting her boyfriend.1 On

      March 12, 2014, DCS filed a petition alleging the Children to be children in




      1
       The trial court terminated Mother’s parental rights to all three children and D.B.’s father’s parental rights.
      Neither Mother nor D.B.’s father participates in this appeal. Our review concerns only the termination of
      Father’s parental rights to the Children.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JT-1046 | October 25, 2017             Page 2 of 21
      need of services (CHINS) because Mother was unable to care for them due to

      her incarceration and Father’s whereabouts were unknown.


[4]   On May 8, 2014, the trial court adjudicated the Children as CHINS after

      Mother admitted the CHINS allegations and Father waived a factfinding

      hearing. That same day, the trial court entered a parental participation order

      that required Father to successfully complete the Father Engagement Program.

      At that time, the court ordered that Father have unsupervised visits with the

      Children. A Family Case Manager (FCM) was ordered to assess Father’s home

      for possible placement of the Children. Following the assessment, the FCM did

      not recommend placement of the Children with Father due to his admitted drug

      use.2


[5]   Father had requested that the Children be placed with Paternal Grandmother.

      DCS considered placement with Paternal Grandmother “[o]ver quite a bit of

      time,” but her “CPS history” and criminal history precluded her from being a

      placement option. Transcript Vol. 2 at 171, 174. DCS applied for waivers on

      two occasions so that the Children could be placed in Paternal Grandmother’s

      care, but both requests were denied. Although Paternal Grandmother indicated

      that she intended to ask the court to consider placement of the Children with




      2
       Father’s girlfriend, whose name was on the apartment lease, also admitted to drug use and refused to
      submit to a drug screen.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JT-1046 | October 25, 2017         Page 3 of 21
      her, she did not follow through and make such request during the course of

      several hearings.


[6]   Initially the Children and D.B. were placed in the same foster home. Ja.W.

      was eventually placed in a separate foster home because of her severe

      behavioral issues, including outbursts at home and school that were

      characterized by physical aggression, property destruction, and acting out with

      sexually charged behaviors. A behavioral consultant working with Ja.W.

      observed Ja.W. at her foster home throw things, break a bed frame, hit Jr.W.

      and D.B., and put her exposed breast up to Jr.W.’s mouth. Ja.W. later pulled

      down her pants exposing her buttocks and put her finger in her rectum in front

      of Jr.W. When informed of Ja.W.’s behaviors, Father tended to minimize the

      severity and would not consent to use of medications recommended by a

      physician. DCS invited Father to a team meeting to discuss the use of

      medication for Ja.W., but he did not attend. DCS thus sought and obtained a

      court order to provide Ja.W. with the recommended medication.


[7]   At a subsequent team meeting that Father did attend, the importance of Ja.W.

      taking her psychotropic medication was discussed. Father, however, continued

      to adamantly express his disapproval of providing medication to Ja.W. The

      behavioral consultant noted that with treatment, including therapy and




      Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JT-1046 | October 25, 2017   Page 4 of 21
      medication, Ja.W. was making “a lot of progress in controlling her behavior.” 3

      Id. at 101.


[8]   In July 2014, the FCM requested suspension of Father’s visitation with the

      Children because of Father’s “anger outbursts” and threats to “whoop” the

      children in addition to his failure to report that Jr.W. was burnt by a lit

      cigarette. Id. at 16. The trial court denied the request, but ordered that Father’s

      visitation be supervised. Also in July of 2014, Father pled guilty to battery

      resulting in bodily injury, which offense arose out of a domestic violence

      incident. On August 14, 2014, the trial court modified its dispositional order to

      require Father to participate in additional services, including substance abuse

      and domestic violence assessments and follow all recommendations, and to

      submit to random drug screens.


[9]   Initially, Father participated in the Father Engagement Program, but then he

      “just stopped participating in those services.” Id. at 58. DCS made an

      additional referral for Father to participate in the Father Engagement Program,

      but he continued to have “minimal participation.” Id. Father also “refused” to

      complete the substance abuse assessment and never started the domestic

      violence assessment because he did not believe he needed those services. Id. at

      18.




      3
        There is some indication in the record that Ja.W.’s behavior did not significantly improve after she first
      started taking the medication, but that with adjustments to her medication and continued therapy, positive
      changes in her behavior were observed.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JT-1046 | October 25, 2017           Page 5 of 21
[10]   Sometime between 2015 and 2016, DCS referred Father to participate in home-

       based therapy as an alternative to the Father Engagement Program. Father,

       however, refused to participate because he did not feel it was necessary. For

       approximately seven months between May 2015 and January 2016, Father did

       not participate in any services as ordered in the CHINS case.


[11]   On July 31, 2015, Father was found to have violated probation after being

       arrested and charged with possession of marijuana, testing positive for

       marijuana, and failing to submit to drug screens. The court revoked Father’s

       probation and ordered him to serve seventy days in the Marion County Jail.

       Father was subsequently convicted of possession of marijuana and, as a

       condition of his probation, he was required to submit to random drug screens.

       Father maintained that the probation department was supposed to submit the

       results of those drug screens to DCS. Just before Christmas 2015, DCS

       conducted a home visit and, on account of Father’s demeanor and appearance

       during the visit, asked Father to submit to a drug screen, which he refused.


[12]   On January 7, 2016, the trial court issued a permanency order finding that

       Father was not compliant with services and changing the permanency plan to

       adoption. On January 22, 2016, DCS filed a petition to terminate Father’s

       parental rights. Around this same time, Father expressed an interest in again

       engaging in services. Father, however, indicated to DCS that he had complied

       with treatment for substance abuse and domestic violence through his

       probation, and thus, he was not willing to participate in such services a second



       Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JT-1046 | October 25, 2017   Page 6 of 21
       time through DCS. Father also claimed he had signed a release with probation

       authorizing disclosure of such information to DCS.


[13]   Based on Father’s representations, DCS worked to increase Father’s visitation

       and move toward unsupervised visits. DCS ultimately recommended that the

       Children be placed with Father for a trial home visit, but the trial court would

       not permit the placement until Father provided documentation of his

       compliance with services. Father did not provide the requested documentation

       and DCS’s attempts to acquire the information by directly contacting Father’s

       probation officer and service providers were unsuccessful because, contrary to

       Father’s claim, he never signed a release authorizing disclosure. About six

       months later, Father admitted to DCS that he had not participated in the

       required services through probation. Father also never provided the results of

       his drug screens through probation to DCS.


[14]   During the time frame from January 2016 to June 2016, a court appointed

       special advocate (CASA) attempted four in-home visits with Father, who either

       cancelled or was incarcerated during each of the scheduled visits. The Children

       had also informed the CASA that Father instructed them not to talk to her or

       they would get their “ass whooped.” Id. at 150.


[15]   In May 2016, Father’s unsupervised visitation with the Children stopped

       because of problems with the Children’s behaviors upon their return, in

       addition to their complaints of being hungry. DCS sought to implement

       therapeutic visitation to address the Children’s behaviors, but Father did not


       Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JT-1046 | October 25, 2017   Page 7 of 21
       begin this service because he was arrested in June 2016 for felony possession of

       marijuana. Starting in August or September, DCS no longer had contact with

       Father except for one occasion when he appeared at a hearing in September

       that concerned Ja.W.’s medication.


[16]   On September 8, 2016, the CHINS court found Father was not participating in

       services and had refused to submit to drug screens since his most recent release

       from incarceration. The CHINS court ordered that the permanency plan

       remain adoption despite the request of the Guardian Ad Litem (GAL) that the

       plan be changed back to reunification.


[17]   Jr.W. is in a foster/pre-adoptive home with D.B. and is doing well. When

       Jr.W. first entered foster care, he struggled in school and was at risk of

       retention. He has since improved in school and is now on the honor roll. Jr.W.

       has indicated his desire to be placed separately from Ja.W.


[18]   After approximately nine different placements, Ja.W. is now in a pre-adoptive

       home where her behaviors are being addressed. Ja.W.’s pre-adoptive parents

       are “well versed in her behaviors and they are educated in how to deal with

       behaviors like this . . . through their own education.” Id. at 119. Ja.W. has

       indicated that she is happy and wants to be adopted and “part of a family with a

       mom and dad.” Id.


[19]   By December 5, 2016, DCS had discharged Father from all services due to non-

       participation. DCS moved forward with the petition to terminate Father’s

       parental rights. The court held an evidentiary hearing on the termination

       Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JT-1046 | October 25, 2017   Page 8 of 21
       petition on January 10, January 31, and February 7, 2017. The court issued its

       order, including findings of fact and conclusions of law, terminating Father’s

       parental rights on April 18, 2017. Father now appeals. Additional facts will be

       provided as necessary.


                                           Discussion & Decision


                                                   Due Process


[20]   Intertwined with his challenge to the court’s determination of the best interests

       of the Children, Father argues that DCS’s alleged failure to comply with Ind.

       Code § 31-34-4-2 and place the Children with Paternal Grandmother

       constituted a violation of his due process rights. Father’s argument is misplaced

       and otherwise without merit.


[21]   As pertinent here, I.C. § 31-34-4-2 requires DCS to consider placing a child

       determined to be a CHINS with a “suitable and willing relative . . . before

       considering any other out-of-home placement.” We first note that I.C. § 31-34-

       4-2 is found in Article 34 of the Indiana Code, which is titled “Juvenile Law:

       Children in Need of Services” and applies to CHINS proceedings; it is therefore

       not relevant to a termination proceeding such as this. See Hite v. Vanderburgh

       Cnty. Office of Family and Children, 845 N.E.2d 175, 182 (Ind. Ct. App. 2006)

       (“CHINS proceedings are separate and distinct from involuntary termination

       proceedings because a CHINS cause of action does not necessarily lead to an

       involuntary termination cause of action”). We also note that Father did not

       raise this issue before the CHINS court and did not raise it below during the

       Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JT-1046 | October 25, 2017   Page 9 of 21
       termination proceedings. Because Father presents this argument for the first

       time on appeal, the argument is waived. In re K.S., 750 N.E.2d 832, 834 n.1

       (Ind. Ct. App. 2001) (finding that mother waived her due process claim because

       she raised it for the first time on appeal).


[22]   Seemingly acknowledging his failure to challenge DCS’s placement of the

       Children in the proceedings below, Father argues that DCS’s alleged failure to

       comply with I.C. § 31-34-4-2 constitutes fundamental error. Citing In re D.D.,

       804 N.E.2d 258 (Ind. Ct. App. 2004), trans. denied, Father maintains DCS’s

       compliance with the kinship placement statute is a “prerequisite” to termination

       of his parental rights and that such compliance “would have negated the need

       for the filing of the termination of parental rights petition.” Appellant’s Brief at

       28. Father’s reliance on D.D., however, is misplaced. In D.D., the court

       addressed DCS’s failure to comply with the termination statute that required

       DCS prove that the child had been removed from a parent for at least six

       months under a dispositional decree before termination of parental rights could

       occur. As noted above, the kinship placement statute applies to CHINS

       proceedings; it does not create a “prerequisite” to termination of parental rights.

       Id.


[23]   Finally, Father asserts, without citation to authority, that DCS’s failure to

       comply with the kinship placement statute “changed the entire course of this

       case” and “deprived Father of his right to due process.” Appellant’s Brief at 27.

       Father does not explain how generally claimed procedural irregularities

       amounted to a violation of his due process rights. “Bald assertions of error

       Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JT-1046 | October 25, 2017   Page 10 of 21
       unsupported by either cogent argument or citation to authority result in waiver

       of any error on review.” See Pasha v. State, 524 N.E.2d 310, 314 (Ind. 1988).


[24]   Notwithstanding the forgoing, Father’s argument is without merit.

       Undermining his due process claim, the record indicates that DCS did in fact

       “consider” Paternal Grandmother for placement of the Children.4 See I.C. § 31-

       34-4-2. In February 2015, DCS informed the court that it was examining the

       possibility of an adoption placement with Paternal Grandmother. Ultimately,

       the Children were not placed with Paternal Grandmother because her CPS and

       criminal history precluded such placement. DCS twice sought a waiver to

       permit such placement, but such requests were denied. Father has not

       established any error, let alone fundamental error, with regard to placement of

       the Children.


                                                   Sufficiency


[25]   Father argues that the evidence is insufficient to support the court’s termination

       of his parental rights. When reviewing the termination of parental rights, we

       will not reweigh the evidence or judge the credibility of the witnesses. D.D.,
804 N.E.2d at 265. Instead, we consider only the evidence and reasonable

       inferences most favorable to the judgment. Id. In deference to the trial court’s

       unique position to assess the evidence, we will set aside its judgment




       4
         Paternal Grandmother acknowledged at the termination hearing that DCS considered her for placement of
       the Children.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JT-1046 | October 25, 2017    Page 11 of 21
       terminating a parent-child relationship only if it is clearly erroneous. In re L.S.,

       717 N.E.2d 204, 208 (Ind. Ct. App. 1999), trans. denied. Thus, if the evidence

       and inferences support the decision, we must affirm. Id.


[26]   The trial court entered findings in its order terminating parental rights. When

       the court enters specific findings of fact and conclusions thereon, we apply a

       two-tiered standard of review. Bester v. Lake Cnty. Office of Family & Children, 839
N.E.2d 143, 147 (Ind. 2005). First, we determine whether the evidence

       supports the findings, and second, we determine whether the findings support

       the judgment. Id. “Findings are clearly erroneous only when the record

       contains no facts to support them either directly or by inference.” Quillen v.

       Quillen, 671 N.E.2d 98, 102 (Ind. 1996). A judgment is clearly erroneous only if

       the findings do not support the court’s conclusions or the conclusions do not

       support the judgment thereon. Id.


[27]   We recognize that the traditional right of parents to “establish a home and raise

       their children is protected by the Fourteenth Amendment of the United States

       Constitution.” In re M.B., 666 N.E.2d 73, 76 (Ind. Ct. App. 1996), trans. denied.

       Although parental rights are of constitutional dimension, the law provides for

       the termination of these rights when parents are unable or unwilling to meet

       their parental responsibilities. In re R.H., 892 N.E.2d 144, 149 (Ind. Ct. App.

       2008). In addition, a court must subordinate the interests of the parents to those

       of the child when evaluating the circumstances surrounding the termination.

       K.S., 750 N.E.2d at 836. The purpose of terminating parental rights is not to

       punish the parents, but to protect their children. Id.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JT-1046 | October 25, 2017   Page 12 of 21
[28]   We first address Father’s challenge to the court’s Finding No. 13 in which the

       court noted that DCS sought suspension of Father’s parenting time “following a

       number of incidents of physical discipline by [F]ather.” Appellant’s Appendix at

       48. In the affidavit in support of its request to suspend Father’s visitation, DCS

       referenced only one incident in which Father admitted that he spanked Ja.W.

       for misbehaving at school. DCS advised Father that physical discipline was not

       acceptable and Father and his girlfriend signed a safety plan in which they

       acknowledged such. DCS seemingly admits that the trial court’s finding of “a

       number of incidents of physical discipline” was erroneous, noting that the

       record “does not indicate any other incidents of physical discipline” aside from

       the one identified in the affidavit. Appellee’s Brief at 25. Considering the totality

       of the circumstances, this error is harmless.


[29]   Finding No. 13 aside, we turn to Father’s challenge to the sufficiency of the

       evidence. Before an involuntary termination of parental rights may occur in

       Indiana, DCS is required to allege and prove by clear and convincing evidence,

       among other things:


               (B) that one (1) of the following is true:


                        (i) There is a reasonable probability that the conditions
                        that resulted in the child’s removal or the reasons for
                        placement outside the home of the parents will not be
                        remedied.


                        (ii) There is a reasonable probability that the continuation
                        of the parent-child relationship poses a threat to the
                        wellbeing of the child.
       Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JT-1046 | October 25, 2017   Page 13 of 21
                        (iii) The child has, on two (2) separate occasions, been
                        adjudicated a child in need of services[.]


       Ind. Code § 31-35-2-4(b)(2)(B). DCS must also prove by clear and convincing

       evidence that termination is in the best interests of the children and there is a

       satisfactory plan for the children’s care and treatment. I.C. § 31-35-2-4(b)(2)(C),

       (D).


[30]   Father challenges the trial court’s conclusions as to subsection (b)(2)(B)(i) and

       (ii). We note that DCS was required to establish only one of the three

       requirements of subsection (b)(2)(B) by clear and convincing evidence before

       the trial court could terminate parental rights. See In re L.V.N., 799 N.E.2d 63,

       69 (Ind. Ct. App. 2003). Here, the court found that DCS presented sufficient

       evidence to satisfy two of those requirements, namely, that there is a reasonable

       probability the conditions resulting in the Children’s removal or continued

       placement outside Father’s care will not be remedied and that the continuation

       of the parent-child relationship poses a threat to the Children’s well-being. See

       I.C. 31-35-2-4(b)(2)(B)(i), (ii). We focus our review on the requirements of

       subsection (b)(2)(B)(i).


[31]   In determining whether the conditions that resulted in placement of a child

       outside the home will be remedied, the trial court must judge a parent’s fitness

       to care for his or her child at the time of the termination hearing, taking into

       consideration evidence of changed conditions. In re J.T., 742 N.E.2d 509, 512

       (Ind. Ct. App. 2001), trans. denied. The court must also evaluate the parent’s

       habitual patterns of conduct to determine whether there is a substantial
       Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JT-1046 | October 25, 2017   Page 14 of 21
       probability of future neglect or deprivation of the child. Id. In conducting this

       inquiry, courts may consider evidence of a parent’s prior criminal history, drug

       and alcohol abuse, history of neglect, failure to provide support, and lack of

       adequate housing and employment. A.F. v. Marion Cnty. Office of Family &

       Children, 762 N.E.2d 1244, 1251 (Ind. Ct. App. 2002), trans. denied. The court

       may also consider the parent’s response to the services offered through DCS.

       Lang v. Starke Cnty. Office of Family & Children, 861 N.E.2d 366, 372 (Ind. Ct.

       App. 2007), trans. denied. “A pattern of unwillingness to deal with parenting

       problems and to cooperate with those providing social services, in conjunction

       with unchanged conditions, support a finding that there exists no reasonable

       probability that the conditions will change.” L.S., 717 N.E.2d at 210.


[32]   Father acknowledges that the conditions that led to continued placement of

       Children outside his care were his drug use, criminal activity (including

       domestic violence) and related incarceration, use of physical discipline, and

       failure to complete services. In an effort to reunify Father with the Children,

       Father was ordered to participate in the Father Engagement Program,

       substance abuse treatment, random drug screens, and services to address issues

       of domestic violence.


[33]   The record reveals that Father only minimally participated in the Father

       Engagement Program and did not participate in alternative services offered by

       DCS due to his periodic incarceration.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JT-1046 | October 25, 2017   Page 15 of 21
[34]   With regard to substance abuse, Father continued to use and possess marijuana

       throughout the CHINS case. Father was convicted of marijuana possession in

       August 2015 and pled guilty in yet another case in or about March 2017.

       Father discounts his marijuana use, asserting that he only “occasionally smoked

       marijuana” and that there was no evidence that he did so or was under the

       influence in front of the Children. Appellant’s Brief at 19. We will not indulge

       Father’s request to reweigh the evidence.


[35]   DCS also had concerns about Father’s unresolved anger issues. In July 2014,

       Father pled guilty to battery, which stemmed from a domestic violence incident

       that occurred within days after Father signed a safety plan with regard to the

       Children. Father minimizes the domestic violence incident, pointing to his self-

       serving statement that the single incident arose from an argument in which he

       threw his keys at his girlfriend. In contrast to Father’s version of events, a DCS

       service provider reported that a visit to the home after the incident revealed that

       Father’s girlfriend had a black eye and that Father was in jail on charges of

       battery, domestic battery, and strangulation. Father’s version of events does not

       undermine the trial court’s concern about Father’s unresolved anger issues and

       the potential for physical violence as it concerns the Children. Indeed, DCS

       service providers and the Children observed Father have angry outbursts at

       other times. The Children reported that Father would threaten to “whoop”

       them if they talked to service providers. Transcript Vol. 2 at 16. Father admitted

       to spanking Ja.W. for misbehavior at school and he threatened to spank the

       Children for other reasons.


       Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JT-1046 | October 25, 2017   Page 16 of 21
[36]   Throughout much of the CHINS case, Father indicated that he did not need

       services or he intentionally misled DCS by representing that he was

       participating or had completed services through probation. DCS relied on

       Father’s representations to reunify the Children with him, even going so far as

       to request court authorization for a trial home visit. DCS sought documentary

       proof of Father’s claimed compliance with services, but was unsuccessful. After

       six months of trying to obtain information confirming Father’s representations,

       Father admitted to DCS that he had not participated in services through

       probation. Thereafter, Father did not participate in any services and by the

       time of the termination hearing, had not visited with the Children in over a

       year.


[37]   Father’s lack of cooperation, manipulation of service providers, and minimal

       participation in services substantially interfered with DCS furthering the goal of

       reunification. Father’s history and actions throughout the CHINS case

       demonstrate that he is unwilling to improve his parental fitness and to assume

       full care of the Children. The court’s determination that there is a reasonable

       probability that the conditions resulting in the continued placement of the

       Children outside the home will not be remedied is not clearly erroneous.


[38]   Father also argues that the court’s conclusion that termination was in the best

       interests of the Children is clearly erroneous. In determining whether

       termination of parental rights is in the best interests of a child, the juvenile court

       is required to look beyond the factors identified by DCS and consider the

       totality of the evidence. In re J.C., 994 N.E.2d 278, 290 (Ind. Ct. App. 2013).

       Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JT-1046 | October 25, 2017   Page 17 of 21
       In so doing, the juvenile court must subordinate the interest of the parent to

       those of the child, and the court need not wait until a child is irreversibly

       harmed before terminating the parent-child relationship. McBride v. Monroe

       Cnty. Office of Family & Children, 798 N.E.2d 185, 199 (Ind. Ct. App. 2003).

       “Moreover, we have previously held that the recommendations of the case

       manager and court-appointed advocate to terminate parental rights, in addition

       to evidence that the conditions resulting in removal will not be remedied, is

       sufficient to show by clear and convincing evidence that termination is in the

       child’s best interests.” In re J.S., 906 N.E.2d 226, 236 (Ind. Ct. App. 2009).


[39]   Much of Father’s argument in this regard is that the best interests of the

       Children would have been served by placement of the Children with Paternal

       Grandmother. Father asserts that “[s]uch placement would have allowed the

       family to remain intact” and that “DCS’s efforts to seek termination of Father’s

       parental rights would have been unnecessary.” Appellant’s Brief at 24. As noted

       above, DCS considered placement of the Children with Paternal Grandmother,

       but her CPS and criminal histories precluded such placement. DCS even went

       so far as to seek a waiver on two different occasions, but such requests were

       denied. We will not second-guess the determination that placement with

       Paternal Grandmother was not a suitable arrangement for the Children.

       Further, Father’s assertions that termination would not have been necessary if

       the Children would have been placed with Paternal Grandmother from the

       outset or even that he might have consented to adoption of the Children by

       Paternal Grandmother are pure speculation.


       Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JT-1046 | October 25, 2017   Page 18 of 21
[40]   The court concluded that termination of the parent-child relationship is in the

       best interests of the Children because it “would allow them to be adopted into a

       stable and permanent home where their needs will be safely met.” Appellant’s

       Appendix at 50. The court found and the record supports that the Children have

       suffered trauma as a result of Father’s drug use, criminal behavior, anger

       control issues, and removal from their home. The children are “very confused”

       about their circumstances and have remained out of their home for almost three

       years. Trial Transcript Vol. 2 at 184. Father’s failure to participate in and

       complete services and his continued drug use and criminal conduct has directly

       impacted the lack of consistency in the Children’s lives.


[41]   Of particular concern is that Ja.W. struggles with the trauma she has

       experienced. Ja.W. exhibits extreme behaviors both at home and at school.

       Father continues to minimize Ja.W.’s behaviors and disapproves of providing

       Ja.W. with medication that is helping control her behavior. Service providers

       expressed concern over Father’s lack of insight into Ja.W.’s needs and his

       ability to handle her behaviors appropriately. Father’s own anger issues only

       increased the concern about Father’s ability to provide the necessary treatment

       for Ja.W.’s well-being and development.


[42]   As this court long-ago stated and which continues to be true today, “children

       continue to grow up quickly; their physical, mental and emotional development

       cannot be put on hold while their recalcitrant parent fails to improve the

       conditions that led to their being harmed and that would harm them further.”

       Matter of D.T., 547 N.E.2d 278, 286 (Ind. Ct. App. 1989). The Children have

       Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JT-1046 | October 25, 2017   Page 19 of 21
       been separated from the home for over three years. The Children need

       permanency and stability that Father cannot provide and they have both

       expressed a desire to be adopted into the family in which they have been placed.

       Service providers also indicated their agreement with termination of Father’s

       parental rights and adoption of the Children by their respective foster parents.

       DCS recommended termination because the CHINS case had been open for

       three years. The CASA opined that termination was in the Children’s best

       interests because of their behavior after visits with Father and Father’s threats to

       Children to maintain secrecy. The CASA further opined that Ja.W. was greatly

       in need of a stable environment and consistent care, which Father was unable

       to provide. Another service provider recommended termination because the

       Children, especially Ja.W. needed stability, structure, and permanency. Father

       was unable to provide a safe, healthy, and suitable environment for the

       Children and he remains unable to do so. The court’s conclusion that

       termination is in the best interests of the Children is not clearly erroneous.


[43]   In arguing that there is not a satisfactory plan for the Children’s care and

       treatment, Father asserts that the plan of adoption that “would separate

       permanently these siblings cannot be in their best interest.” Appellant’s Brief at

       25. Father maintains that the better choice for the Children is guardianship or

       adoption by Paternal Grandmother.


[44]   Generally, adoption is a satisfactory plan. In re S.L.H.S, 885 N.E.2d 603, 618

       (Ind. Ct. App. 2008). Here, the plan is that the Children will be adopted by

       their respective foster parents. The record demonstrates that Jr.W. indicated a

       Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JT-1046 | October 25, 2017   Page 20 of 21
       desire to be placed separately from Ja.W. due to Ja.W.’s extreme behaviors,

       some of which were directed toward Jr.W. Ja.W. has been placed separately

       from Jr.W. in a home that is suitable and capable of handling her behavior

       issues. She is doing very well in her placement and making progress with

       controlling her behaviors. The Children have both expressed their desire to

       remain in their current placement. Service providers also expressed concern

       over the Children being placed together, noting the Jr.W. was a trigger for some

       of Ja.W.’s behaviors. Overall, the record supports the determination that the

       plan of adoption for the Children is a satisfactory plan for the future care and

       treatment of the Children.


[45]   In sum, the court’s termination of Father’s parental rights to Children is

       supported by sufficient evidence.


[46]   We affirm.


[47]   Baker, J. and Bailey, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JT-1046 | October 25, 2017   Page 21 of 21